Citation Nr: 0729877	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-01 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for urinary 
incontinence, residuals of radical retropubic prostatectomy, 
currently evaluated as 60 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
impotence, secondary to radical retropubic prostatectomy.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to 
April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which increased the veteran's 40 percent rating for urinary 
incontinence, residuals of radical retropubic prostatectomy 
to 60 percent, effective September 2003, and denied an 
increased rating for impotence, secondary to radical 
retropubic prostatectomy.  The claim was continued in the 
Roanoke, Virginia, RO.  

In February 2007, the veteran testified before the 
undersigned Veterans Law Judge (VLJ) at a Central Office 
Hearing in Washington, DC.  A transcript of the hearing is of 
record and associated with the claims folder.  

At the veteran's February 2007 hearing, the veteran appears 
to raise the issue of entitlement to a total rating based 
upon individual unemployability (TDIU).  This issue is not 
inextricably intertwined with the issues on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the 
issue is referred to the RO for further development.  


FINDINGS OF FACT

1.  The veteran's urinary incontinence is productive of 
wearing absorbent materials which must be changed more than 
four times per day.  

2.  No unusual or exceptional disability factors such as 
marked interference with employment or frequent periods of 
hospitalization have been presented with regard to the 
veteran's urinary incontinence, residuals of radical 
retropubic prostatectomy.  

3.  The veteran's impotence is not productive of penis 
deformity.  

4.  No unusual or exceptional disability factors such as 
marked interference with employment or frequent periods of 
hospitalization have been presented with regard to the 
veteran's impotence, secondary to radical retropubic 
prostatectomy.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
urinary incontinence, residuals of radical retropubic 
prostatectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.115b, Diagnostic 
Code 7527 (2007).  

6.  The criteria for a compensable rating for impotence, 
secondary to radical retropubic prostatectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.115b, Diagnostic Code 7522 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate his claims.  This includes 
notifying the appellant of the evidence VA will attempt to 
obtain and that which the appellant is responsible for 
submitting.  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. § 3.159 
(2007).  These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

In this case, in letters of October 2003, April 2004, 
October 2004, and March 2006, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims for increased rating.  The letters 
specified what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to his claims.  The Board 
notes that the appellant also received notice as to the 
assignment of an effective date in the event that a higher 
rating is assigned, as required by Dingess in the March 2006 
letter.  This notice was not timely; however, the veteran is 
not prejudiced since the claims for increase is being denied 
below. 

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claims.  The record 
includes VA treatment records and VA compensation 
examinations in November 2003 and August 2004.  There are no 
known additional records to obtain.  A hearing was offered, 
and the veteran testified before the undersigned VLJ in 
February 2007.  As such, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
these claims.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.  
Increased Ratings

By rating decision of December 2001, compensation for urinary 
incontinence, residuals of radical retropubic prostatectomy, 
was granted pursuant to 38 U.S.C.A. § 1151 with an evaluation 
of 40 percent, effective June 1997.  Compensation was also 
granted for impotence, secondary to radical retropubic 
prostatectomy, pursuant to 38 U.S.C.A. § 1151, with a 
noncompensable rating, also effective June 1997.  In 
September 2003, the veteran filed for an increased rating.  
By rating decision of December 2004, the 40 percent rating 
for urinary incontinence, residuals of radical retropubic 
prostatectomy, was increased to 60 percent, effective 
September 2003, and the noncompensable rating for impotence, 
secondary to radical retropubic prostatectomy, was confirmed 
and continued.  These evaluations have remained in effect to 
the present.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  

The evidence, as well as the veteran's own contentions, 
clearly establish that the predominant residual of his 
urinary incontinence is voiding dysfunction.  There is no 
evidence of urinary tract infection.  The veteran is 
presently rated at 60 percent disabling under voiding 
dysfunction.  This requires the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.  

During both the November 2003 and August 2004 VA 
examinations, it was indicated that the veteran did not have 
urinary tract infection but had urinary incontinence which 
required the daily use of pads.  In the August 2004 
examination, the evidence clarified that the veteran had to 
change his pads for incontinence four to five times a day.  
He also testified at the Central Office hearing of February 
2007, that he changed his pads two to three times per day, 
but could change his pads every thirty to forty minutes.  
Based on the evidence of record, the veteran's rating, 
increased by rating decision of December 2004, to 60 percent, 
the highest schedular rating for this disability.  Although 
the veteran stated at his February2007, hearing that he 
believes he warrants a total rating for removal of his 
prostate because of alleged malpractice performed by VA 
physicians.  The veteran presently is in receipt of the 
highest schedular rating for this disability and no other 
disability has been associated with this condition.  
Therefore, an increased schedular rating can not be afforded. 

Additionally, the Board believes that the regular schedular 
standards applied in the current case adequately describes 
and provides for the veteran's incontinency disability level.  
There is no evidence that the veteran has been hospitalized 
for treatment of his urinary incontinence during this appeal 
period.  Neither does the record reflect marked interference 
with employment due to the disability.  He has submitted no 
evidence of any type of employment that would have been 
affected because of this disability.  Specifically, the 
record indicates that the veteran is in receipt of social 
security benefits.  He has been in receipt of nonservice 
connected pension prior to receipt of social security 
benefits.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral for consideration 
of an extraschedular rating.  

The Board notes that if the veteran's service-connected 
disability was rated based on urinary tract infection no more 
than a 30 percent rating would be assignable.

Based on the foregoing, the veteran's currently assigned 
60 percent rating for his urinary incontinence, residuals of 
radical retropubic prostatectomy, appropriately reflects the 
level of disability exhibited by this impairment.  Therefore, 
a rating in excess of the presently assigned 60 percent, is 
not warranted.  

As for the veteran's claim for a compensable rating for 
impotence, secondary to radical retropubic prostatectomy, the 
veteran is rated under deformity of the penis, with loss of 
erectile power.  The rating for this disability is 20 
percent.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  
Although the medical evidence of record is clear that the 
veteran has impotence and has not been successful with the 
use of a pump, there is no evidence that shows that he has a 
deformity of the penis.  Both the November 2003 and August 
2004 VA compensation examinations indicate, in pertinent 
part, that the veteran has not had any trauma or surgery 
affecting the penis.  Lacking deformity of the penis, the 
veteran does not warrant a 20 percent compensable schedular 
rating.  

Again, the Board believes that the regular schedular 
standards applied in the current case adequately describes 
and provides for the veteran's impotency disability level.  
There is no evidence that the veteran has been hospitalized 
for treatment of his impotence during this appeal period.  
Neither does the record reflect marked interference with 
employment due to the disability.  He has submitted no 
evidence of any type of employment that would have been 
affected because of this disability.  `There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral for consideration of an extraschedular 
rating.  

As such, the veteran's impotence, secondary to radical 
retropubic prostatectomy, is appropriately rated under the 
schedular criteria, and as such, does not warrant a schedular 
or extraschedular rating in this regard.  


ORDER

An increased rating for urinary incontinence, residuals of 
radical retropubic prostatectomy, is denied.  

A compensable rating for impotence, secondary to radical 
retropubic prostatectomy, is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


